Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION

                                        No. 04-19-00466-CR

                                     Scott Ralph WHEELOCK,
                                              Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                      From the 198th Judicial District Court, Kerr County, Texas
                                       Trial Court No. B18291
                              Honorable Rex Emerson, Judge Presiding

Opinion by:       Sandee Bryan Marion, Chief Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice

Delivered and Filed: September 23, 2020

AFFIRMED

           Appellant Scott Ralph Wheelock (“Wheelock”) was charged with driving while

intoxicated, enhanced by prior convictions. Wheelock pleaded guilty, and the trial court sentenced

him to confinement for sixty years, plus court costs and restitution. Wheelock appeals.

                                            Background

           Wheelock was charged by indictment with driving while intoxicated, enhanced to a third-

degree felony by two prior convictions for the same offense. While represented by court-appointed
                                                                                                    04-19-00466-CR


trial counsel, Wheelock signed a non-negotiated guilty plea. The trial court accepted Wheelock’s

plea and sentenced him to confinement for sixty years. Wheelock filed a pro se notice of appeal.

         When it became apparent Wheelock did not have court-appointed appellate counsel, this

court abated the case to the trial court for a hearing to determine whether Wheelock intended to

proceed pro se and, if not, to appoint appellate counsel. Because Wheelock informed the trial court

he desired to pursue his appeal pro se, appellate counsel was not appointed. Wheelock

subsequently filed a pro se appellate brief and a pro se “Motion for Affirmance with Damages,”

which was carried with the appeal.

                                                    Discussion

         Wheelock’s pro se brief raises eleven issues, which we address separately.

         In his first issue, Wheelock argues his court-appointed trial counsel was not authorized to

represent him. Wheelock does not cite any authority in support of this argument, nor does he

attempt to explain why his trial counsel “did not have any authorization to touch” the case.

Although we construe pro se briefs liberally, we hold pro se litigants to the same standards as

licensed attorneys and require them to comply with all applicable rules of procedure. See Kindley

v. State, 879 S.W.2d 261, 264 (Tex. App.—Houston [14th Dist.] 1994, no pet.). The rules require

appellate briefs to set forth clear and concise arguments with appropriate citations to authorities

and the record. See id.; TEX. R. APP. P. 38.1(i). Because Wheelock’s brief fails to comply with this

requirement as to this issue, we conclude the issue is waived by inadequate briefing. 1




1
  We nevertheless note that during the hearing in which Wheelock entered his guilty plea, the trial court asked him if
he was “satisfied with what [trial counsel] is doing to help you out and represent you,” and Wheelock responded:
“Yes, sir. That’s all we can do.” Further, even if Wheelock did not approve of his court-appointed trial counsel, he
was not entitled to appointed counsel of his choice. See Buntion v. Harmon, 827 S.W.2d 945, 949 (Tex. Crim. App.
1992).


                                                        -2-
                                                                                                  04-19-00466-CR


        In his second issue, Wheelock argues the trial court failed to appoint him appellate counsel.

As noted, when it became apparent to this court that Wheelock did not have court-appointed

appellate counsel, the case was abated to the trial court for a hearing to determine whether

Wheelock wanted appellate counsel appointed. The trial court held a hearing, at which it repeatedly

advised Wheelock of the dangers of representing himself pro se on appeal. Wheelock nevertheless

stated he did not want appointed appellate counsel. A criminal defendant may decline appointed

counsel and elect to represent himself pro se. See Collier v. State, 959 S.W.2d 621, 625 (Tex. Crim.

App. 1997). Accordingly, Wheelock’s second issue is overruled.

        In his third issue, Wheelock appears to argue the trial court erred in failing to consider his

pro se pretrial motions. Although these motions are not in the record on appeal, the record does

contain a March 21, 2019 facsimile from the trial court to all counsel of record listing the various

motions. On March 27, 2019, at the hearing in which the trial court accepted Wheelock’s guilty

plea, the trial court acknowledged Wheelock had filed “about 47 or 48” pro se motions. During

the same hearing, Wheelock and his trial counsel each confirmed the pro se motions were

withdrawn and Wheelock would not seek a hearing on any of them. By pleading guilty, Wheelock

waived any complaint regarding non-jurisdictional errors complained of in motions filed before

the plea was entered. See Draheim v. State, 916 S.W.2d 593, 597 (Tex. App.—San Antonio 1996,

pet. ref’d) (citing Jack v. State, 871 S.W.2d 741, 743 (Tex. Crim. App. 1994)). Wheelock’s third

issue is overruled. 2




2
 Even if Wheelock had not waived hearing of his pro se motions, we note the trial court is free to disregard pro se
motions filed by a defendant who is represented by counsel. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim.
App. 2007).


                                                       -3-
                                                                                                 04-19-00466-CR


        In his fourth issue, Wheelock argues the indictment was defective for containing “faulty

information and enhancements.” 3 Wheelock waived his complaint regarding the indictment by

entering a guilty plea. See Stahle v. State, 970 S.W.2d 682, 694 (Tex. App.—Dallas 1998, pet.

ref’d) (holding argument that indictments were defective for failing to give appellant adequate

notice of the charges against him was waived by entry of guilty plea); see also TEX. CODE OF CRIM.

P. art. 1.14(b) (“If the defendant does not object to a defect, error, or irregularity of form or

substance in an indictment or information before the date on which the trial on the merits

commences, he waives and forfeits the right to object to the defect, error, or irregularity and he

may not raise the objection on appeal . . . .”). Wheelock’s fourth issue is overruled.

        In his fifth issue, Wheelock argues a warrantless blood draw violated his Fourth

Amendment right against unreasonable search and seizure. Wheelock also waived this issue by

entering a guilty plea. See Duron v. State, 915 S.W.2d 920, 921 (Tex. App.—Houston [1st Dist.]

1996) (holding guilty plea waives complaints regarding constitutional violations in obtaining

evidence and sufficiency of the evidence), aff’d, 956 S.W.2d 547 (Tex. Crim. App. 1997).

Wheelock’s fifth issue is overruled.

        In his sixth issue, Wheelock appears to argue the indictment insufficiently alleged the two

prior convictions alleged for enhancement. As with his fourth issue, Wheelock waived this

complaint by entering a guilty plea. See Stahle, 970 S.W.2d at 694; see also TEX. CODE OF CRIM.

P. art. 1.14(b). Wheelock’s sixth issue is overruled.

        In his seventh issue, Wheelock appears to argue the trial court failed to conduct preliminary

hearings addressing his pro se pretrial motions. Wheelock relies on Texas Rule of Evidence 104(a),

which requires the trial court to decide any preliminary question about whether a witness is


3
 Wheelock argues the indictment in trial court case number B18539 also was defective. That case, in which Wheelock
was charged with failure to appear at a court setting in the instant case, was not appealed and is not before us.


                                                      -4-
                                                                                                04-19-00466-CR


qualified, a privilege exists, or evidence is admissible. TEX. R. EVID. 104(a). As noted, however,

Wheelock waived any complaints raised in his pretrial motions by entering a guilty plea and

withdrawing the motions. See Draheim, 916 S.W.2d at 597 (citing Jack, 871 S.W.2d at 743).

Accordingly, Wheelock’s seventh issue is overruled.

        In his eighth and ninth issues, Wheelock sets forth the legal definitions of the common law

torts of malicious prosecution and false imprisonment but does not provide any clear or concise

arguments explaining how these torts relate to any error on the part of the trial court. Accordingly,

we hold Wheelock’s eighth and ninth issues are waived for inadequate briefing. See Kindley, 879
S.W.2d at 264; TEX. R. APP. P. 38.1(i).

        In his tenth issue, Wheelock appears to argue the indictment insufficiently alleged the

enhancement offenses. As with his fourth and sixth issues, Wheelock waived this complaint

regarding the indictment by entering a guilty plea. See Stahle, 970 S.W.2d at 694; see also TEX.

CODE CRIM. PROC. art. 1.14(b). Wheelock’s tenth issue is overruled. 4

        In his eleventh issue, Wheelock alleges the following “fundamental errors”: trial was held

at a location other than the county seat; Wheelock was deprived of a public trial; Wheelock was

prosecuted under an ex post facto law; and the trial court gave an instruction that lowered the

burden of proof for conviction below a reasonable doubt standard. Nothing in the record suggests

any proceedings were conducted somewhere other than the Kerr County Courthouse or that any

proceedings were impermissibly closed to the public. Because Wheelock pleaded guilty to the

charged offense, the trial court did not give any instructions to a jury regarding the burden of proof

for conviction. Further, the use of Wheelock’s prior convictions for enhancement is not tantamount



4
  The State suggests Wheelock may be arguing the use of prior convictions for enhancement is a double jeopardy
violation. Regardless, the use of prior convictions for enhancement does not constitute double jeopardy. Witte v.
United States, 515 U.S. 389, 400 (1995); Cherry v. State, 447 S.W.2d 154, 157–58 (Tex. Crim. App. 1969).


                                                      -5-
                                                                                     04-19-00466-CR


to prosecution under an ex post facto law. See Vasquez v. State, 477 S.W.2d 629, 632 (Tex. Crim.

App. 1972) (“It is well settled that a conviction which occurred prior to the enactment of a statute

providing for increased punishment upon a subsequent conviction may be used for enhancement

purposes under that statute, and that such usage is not unconstitutional as being an ex post facto

application of the statute.”). Wheelock’s eleventh issue is overruled.

                                           Conclusion

       Having overruled or found waived each of Wheelock’s issues, we affirm the trial court’s

judgment. Because we affirm the trial court’s judgment, Wheelock’s “Motion for Affirmance with

Damages,” which requests “fair compensation” for monetary losses sustained due to his

incarceration, is denied.

                                                  Sandee Bryan Marion, Chief Justice

DO NOT PUBLISH




                                                -6-